Title: To James Madison from Joseph Cabrera, 23 October 1804 (Abstract)
From: Cabrera, Joseph
To: Madison, James


23 October 1804, Philadelphia. Acknowledges receipt of JM’s letter of 17 Oct. When he addressed himself to the president through JM, claiming rights that are still being at least partially violated and disclosing his position in the legation, he did not enclose the original documents that clearly demonstrated his rights, to wit, his nomination by the king of Spain and his status as a diplomat, because he feared some mishap. In order to avoid this, he now takes the liberty of sending them with his attorney and friend, W. Pecholier, who has no other intent in going to Washington than that of exhibiting the aforementioned documents and returning to Cabrera’s control papers that are in his present circumstances very valuable.
They will remove all doubt about his privileges. Firstly, the original letter (no. 1) from Pedro Cevallos proves that his appointment is exclusively from the king, constitutes him a member of the legation, includes him in the diplomatic corps, and entitles him to its privileges. Secondly, JM will observe that when the king saw fit to honor Cabrera with the military title of captain, he recognized him as one of those constituting the Spanish legation in the United States. Finally, his passport (no. 3) from Cevallos corroborates his character and appointment by the king. No doubt ought to exist that his employment in the legation is conferred directly by the king and in no way by Yrujo, who had not the slightest news of Cabrera’s appointment until he arrived at Yrujo’s house with a commission from the king and as a member of the legation whom Yrujo had to lodge and maintain, to present to the chief of the nation and his ministers, and whom Yrujo had to respect as a member of a distinguished and respectable corps of Spain and as a gentleman whose illustrious family has distinguished itself in the diplomatic profession.
Apologizes for having strayed from the principal topic and observes that from the original certificate marked no. 4, which is included, it is no longer possible to entertain the least doubt of his right to enjoy the protection of the law of nations. Even if that certificate had not shown his privileges and even if he had not been provided with the other enclosed documents, it would suffice to consult the authors who have written about the diplomatic world, the individuals composing it, and their rights, in order to show that because of his occupation he ought to enjoy all the inviolability and prerogatives on which nations have agreed. Notes that Bielfeld, Puffendorf, and others state that gentlemen on a mission are recognized members of the diplomatic world and should enjoy the privileges of the laws of nations through their own characters, not as part of the family of the ambassador or minister. The laws of England punish very severely those magistrates who violate the prerogatives of any members of the embassies or ministries, and the statute of Queen Anne is rigorous against those who violate the laws of nations. All parts of the civilized world respect and fear to infringe on such sacred rights; America, no less vigilant in its laws than other powers, also attends to the fulfillment of so considerable an agreement. It follows that because of his appointment by Charles IV, proven as it is by the documents exhibited, all the proceedings against him are unwarranted and criminal and must consequently be null and of no standing in law. He should be restored to liberty so that he might demonstrate his innocence and his proofs before the king and the king might decide either his punishment or the satisfaction he should receive for a persecution that was neither provoked nor merited. The U.S. government is too just not to aid a case in which the most respectable privileges are affronted and not to accede to the request he made in his previous memorial and that he renews strongly in this.
It is to be expected that Yrujo might stubbornly continue in carrying through his scheme. It is to be expected also that Yrujo might employ any means he knows of in order not to abandon a business in which he has openly declared an antagonistic role. At the same time it is to be expected that he will encounter in the U.S. government the firmness, the tenacity, and the inflexibility that justice and the protection of the rights that Cabrera claims require. Repeats in a postscript that the bearer, W. Pecholier, goes to Washington only to show the documents and to return them after JM has examined them. Asks that JM attend to Pecholier promptly as he leaves his own important affairs in Philadelphia.
